 



Exhibit 10.4
SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT
     This SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT (this “Amendment”)
dated as of October 13, 2006, by and among AGCO CORPORATION, a Delaware
corporation (“AGCO”), AGCO CANADA, LTD., a Saskatchewan corporation (“Canadian
Subsidiary”), AGCO LIMITED, an English corporation (“English Subsidiary One”),
AGCO INTERNATIONAL LIMITED, an English corporation (“English Subsidiary Two”),
AGCO HOLDING B.V., a Netherlands corporation (“Netherlands Subsidiary”), AGCO
DEUTSCHLAND HOLDING LIMITED & CO. KG, a German limited partnership (“German
Subsidiary”), and VALTRA HOLDING OY, a Finnish limited liability company
(“Finnish Subsidiary”; AGCO, Canadian Subsidiary, English Subsidiary One,
English Subsidiary Two, Netherlands Subsidiary, German Subsidiary and Finnish
Subsidiary are referred to herein collectively as the “Borrowers” and
individually as a “Borrower”); the lenders (the “Lenders”) signatory hereto;
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
CANADIAN BRANCH, as Canadian administrative agent for the Canadian Lenders
(together with any successor, in such capacity, the “Canadian Administrative
Agent”); and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as administrative agent for the Lenders (together
with any successor, in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Lenders, the Issuing Banks (as defined in the Credit
Agreement), SunTrust Bank and Morgan Stanley Senior Funding, Inc., as
Co-Syndication Agents, and CoBank, ACB and The Bank of Tokyo-Mitsubishi, Ltd.,
NY Branch, as Co-Documentation Agents, are parties to that certain Credit
Agreement dated as of December 22, 2003 (as amended by that certain First
Amendment to Credit Agreement and Consent dated as of April 12, 2004, as further
amended by that certain Second Amendment to Credit Agreement dated as of
August 17, 2004, as further amended by that certain Third Amendment to Credit
Agreement dated as of March 21, 2005, as further amended by that certain Fourth
Amendment to Credit Agreement and Consent dated as of June 2, 2005, as further
amended by that certain Fifth Amendment to Credit Agreement dated as of
March 22, 2006 and as further amended, restated, supplemented or modified from
time to time, the “Credit Agreement”); and
     WHEREAS, the Borrowers have requested that certain terms and conditions of
the Credit Agreement be amended, and the Lenders signatory hereto, the Canadian
Administrative Agent and the Administrative Agent have agreed to the requested
amendments on the terms and conditions set forth herein; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrowers intend to refinance the outstanding obligations
under the European Securitization with the proceeds of a new securitization
facility (the “New European Securitization Facility”) consummated pursuant to
the term and conditions hereof; and
     WHEREAS, in connection with such refinancing, the receivables subject to
the new securitization facility will be transferred to AGCO Receivables Limited,
a qualifying special purpose entity, which will be a wholly-owned indirect
Subsidiary of AGCO but which will not be a Restricted Subsidiary under the
Credit Agreement as its accounts will not be, under GAAP, Consolidated with the
accounts of AGCO; and
     WHEREAS, to the extent required under the Credit Agreement, the Borrowers
have requested that the Agents and the Lenders consent to the consummation of
the transactions contemplated in the New Securitization Facility, and the
Lenders signatory hereto and the Agents have consented to the transactions
contemplated in the New Securitization Facility on the terms and conditions set
forth herein;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree that
all capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement, and further agree as follows:
     Section 1. Amendments to Section 1.1. Section 1.1 of the Credit Agreement,
Certain Defined Terms, is hereby amended and modified by deleting the
definitions of European Securitization and European Securitization Documents in
their entirety and by substituting the following in lieu thereof:
““European Securitization” means funding in connection with sales by certain
Foreign Subsidiaries of AGCO of wholesale Receivables invoiced to third parties
at addresses located in Europe to special purpose entity, as more fully set
forth in the European Securitization Documents.”
““European Securitization Documents” means (a) that certain Receivables Transfer
Agreement among AGCO Receivables Limited, French Subsidiary, English Subsidiary
One and Rabobank London dated October 13, 2006, (b) that certain Receivables
Transfer Agreement among AGCO Receivables Limited, AGCO Iberia S.A., English
Subsidiary One and Rabobank London dated October 13, 2006, (c) that certain
Receivables Transfer Agreement among AGCO Receivables Limited, AGCO GMBH,
English Subsidiary One and Rabobank London dated October 13, 2006, (d) that
certain Receivables Funding Agreement among AGCO Receivables Limited, Erasmus
Capital Corporation and Rabobank London dated October 13, 2006, (e) that certain
Subordinated Loan Agreement among AGCO Receivables Limited, AGCO Services
Limited, English Subsidiary One and Rabobank London dated October 13, 2006,
(f) that certain Parent Undertaking Agreement among AGCO Receivables Limited,
AGCO and

-2-



--------------------------------------------------------------------------------



 



Rabobank London dated October 13, 2006, (g) the Repurchase and Termination
Agreement among Erasmus Capital Corporation, Rabobank London, AGCO, AGCO
Services Limited, English Subsidiary One, AGCO Vertriebs GmbH, AGCO GmbH, AGCO
S.A. and AGCO Iberia SA dated October 13, 2006 and (h) all other agreements
executed in connection with the foregoing, as the same may be amended,
supplemented, modified or replaced from time to time with the consent of the
Administrative Agent.”
     Section 2. Consent to New European Securitization Facility. Notwithstanding
the limitations set forth in Sections 7.2 (Limitations on Guaranties), 7.8
(Investments) and 7.11 (Affiliate Transactions) of the Credit Agreement, the
Agents and the Lenders hereby consent to (i) the Investments made or to be made
pursuant to (A) that certain Subordinated Loan Agreement, dated October 13,
2006, among AGCO Receivables Limited, AGCO Services Limited, English Subsidiary
One and Rabobank London, and (B) the other European Securitization Documents (as
such term has been amended herein); (ii) the guaranties by AGCO of payment of
fees, indemnification obligations and performance obligations of AGCO
Receivables Limited pursuant to (A) that certain Parent Undertaking Agreement,
dated October 13, 2006, among AGCO Receivables Limited, AGCO and Rabobank
London, and (B) the other European Securitization Documents (as such term has
been amended herein), and (iii) the transactions among AGCO Receivables Limited,
on the one hand, and the Borrowers and their Restricted Subsidiaries, on the
other hand, contemplated by the European Securitization Documents, provided that
(i) giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing at the time European Securitization Documents (as
such term has been amended herein) become effective and (ii) the European
Securitization Documents (as such term has been amended herein) shall be
delivered to the Administrative Agent promptly after the closing thereof.
Additionally, the Agents and Lenders agree that in connection with any other
Investment during this fiscal year or otherwise, the Investments made pursuant
to European Securitization Documents (as such term has been amended herein)
shall not be included in calculating the U.S. $15,000,000 per fiscal year limit
and U.S. $30,000,000 aggregate limit set forth in Section 7.8(e)(ii) of the
Credit Agreement.
     Section 3. Representations and Warranties. Each of AGCO and the other
Borrowers represents and warrants as follows:
               (a) The execution, delivery and performance by each Borrower of
this Amendment and the other transactions contemplated hereby, are within such
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) contravene such Borrower’s charter or bylaws;
(ii) violate any Applicable Law (including, without limitation, to the extent
applicable, the Securities Exchange Act of 1934, the Racketeer Influenced and
Corrupt Organizations Chapter of the Organized Crime Control Act of 1970 and any
similar statute); (iii) conflict with or result in the breach of, or constitute
a default under, any contract, loan agreement,

-3-



--------------------------------------------------------------------------------



 



indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Borrower, any of its Subsidiaries or any of their properties
(including any of the Applicable Capital Market Transaction Documents); or
(iv) except for Permitted Liens, result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Borrower or any
of its Restricted Subsidiaries;
               (b) No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other third party is required for the due execution, delivery or performance by
any Borrower of this Amendment and each other Loan Document contemplated hereby
to which it is or is to be a party;
               (c) This Amendment and each other document required to be
delivered by a Borrower hereunder has been duly executed and delivered by each
Borrower thereto, and constitutes the legal, valid and binding obligation of
each Borrower thereto, enforceable against such Borrower in accordance with its
terms;
               (d) The representations and warranties contained in Article 4 of
the Credit Agreement, and in each of the other Loan Documents, are true and
correct on and as of the date hereof as though made on and as of such date,
other than (i) any such representations and warranties that, by their terms,
expressly refer to an earlier date, and (ii) as a result of changes permitted by
the terms of the Credit Agreement; and
               (e) After giving effect hereto, no event has occurred and is
continuing which constitutes an Event of Default or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.
     Section 4. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall be effective as of the date first set forth above when the
Administrative Agent shall have received, in form and substance satisfactory to
it, each of the following:
               (a) this Amendment, duly executed by the Borrowers, the Canadian
Administrative Agent and the Administrative Agent, and Lender Addenda, in the
form attached hereto, duly executed by the Required Lenders; and
               (b) the delivery of such other documents, instruments and
information, as the Administrative Agent may reasonably request.

-4-



--------------------------------------------------------------------------------



 



     Section 5. Reference to and Effect on the Credit Agreement. Upon the
effectiveness of this Amendment as set forth in Section 4 hereof, on and after
the date hereof, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference in the
Notes and the other Loan Documents to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.
     Section 6. Reaffirmation of Guaranty. By executing this Amendment, each
Guarantor hereby acknowledges, consents and agrees that all of its obligations
and liability under the Guaranty Agreements to which it is a party remain in
full force and effect, and that the execution and delivery of this Amendment and
any and all documents executed in connection therewith shall not alter, amend,
reduce or modify its obligations and liability under such Guaranty Agreements or
any of the other Loan Documents to which it is a party.
     Section 7. Costs, Expenses and Taxes. The Borrowers agree, jointly and
severally, to pay on demand all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the fees and expenses of counsel for the Administrative
Agent with respect thereto).
     Section 8. No Other Amendments. Except as otherwise expressed herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Agents or the Lenders under the
Credit Agreement, or any of the other Loan Documents, nor constitute a waiver of
any provision of the Credit Agreement or any of the other Loan Documents. Except
for the amendments set forth above, the text of the Credit Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and the
Borrowers hereby ratify and confirm their respective obligations thereunder.
This Amendment shall not constitute a modification of the Credit Agreement or a
course of dealing with the Administrative Agent at variance with the Credit
Agreement such as to require further notice by the Administrative Agent to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except as expressly set forth herein. The
Borrowers acknowledge and expressly agree that the Agents and the Lenders
reserve the right to, and do in fact, require strict compliance with all terms
and provisions of the Credit Agreement and the other Loan Documents (in each
case as amended hereby).
     Section 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of a signature page hereto by facsimile
transmission or via email transmission of an Adobe portable document format file
(also known as a “PDF File”) shall be as effective as delivery of a manually
executed counterpart hereof.

-5-



--------------------------------------------------------------------------------



 



     Section 10. Delivery of Lender Addenda. Each Lender executing this
Amendment shall do so by delivering to the Administrative Agent a Lender
Addendum, substantially in the form of Annex I attached hereto, duly executed by
such Lender.
     Section 11. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws (without giving effect to the conflicts
of laws principles thereof) of the State of New York.
     Section 12. Final Agreement. This Amendment represents the final agreement
between the Borrowers, the Administrative Agent, the Canadian Administrative
Agent and the Lenders as to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. The
Amendment shall constitute a Loan Document for all purposes.
[the remainder of the page is intentionally blank]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
BORROWERS:

                      AGCO CORPORATION    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO CANADA, LTD.    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO LIMITED    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO INTERNATIONAL LIMITED    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO HOLDING B.V.    
 
               
 
  By:                          
 
                    Title:                          

[SIGNATURES CONTINUED ON FOLLOWING PAGE]
Sixth Amendment to Credit Agreement and Consent
Signature Page 1

 



--------------------------------------------------------------------------------



 



                      AGCO DEUTSCHLAND HOLDING LIMITED & CO. KG    
 
               
 
  By:                          
 
                    Title:                          
 
               
 
               
 
  By:                          
 
                    Title:                          
 
                    VALTRA HOLDING OY    
 
               
 
  By:                          
 
                    Title:                          
 
                GUARANTORS:   VALTRA DEUTSCHLAND GMBH         (formerly known as
RM 2379         VERMÖGENSVERWALTUNGS GMBH)    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO VERTRIEBS GMBH    
 
               
 
  By:                          
 
                    Title:                          

Sixth Amendment to Credit Agreement and Consent
Signature Page 2

 



--------------------------------------------------------------------------------



 



                      AGCO GMBH    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO FRANCE S.A.    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO S.A.    
 
               
 
  By:                          
 
                    Title:                          
 
                    VALTRA TRACTEURS FRANCE S.A.S.    
 
               
 
  By:                          
 
                    Title:                          
 
                    VALTRA INTERNATIONAL B.V.    
 
               
 
  By:                          
 
                    Title:                          

Sixth Amendment to Credit Agreement and Consent
Signature Page 3

 



--------------------------------------------------------------------------------



 



                      MASSEY FERGUSON CORP.    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO EQUIPMENT COMPANY    
 
               
 
  By:                          
 
                    Title:                          
 
                    SUNFLOWER MANUFACTURING COMPANY, INC.    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO MANUFACTURING LTD.    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO SERVICES LTD.    
 
               
 
  By:                          
 
                    Title:                          

Sixth Amendment to Credit Agreement and Consent
Signature Page 4

 



--------------------------------------------------------------------------------



 



                      VALTRA VUOKRAUS OY    
 
               
 
  By:                          
 
                    Title:                          
 
                    AGCO DO BRASIL COMERCIA E INDUSTRIA LTDA.    
 
               
 
  By:                          
 
                    Title:                          
 
                    VALTRA DO BRASIL LTDA.    
 
               
 
  By:                          
 
                    Title:                          
 
                    EXPORT MARKET SERVICES LLC    
 
               
 
  By:                          
 
                    Title:                          

[SIGNATURES CONTINUED ON FOLLOWING PAGE]
Sixth Amendment to Credit Agreement and Consent
Signature Page 5

 



--------------------------------------------------------------------------------



 



                 
 
                AGENTS, ISSUING BANKS
AND SWING LINE BANK:   COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND,” NEW YORK BRANCH, as Administrative Agent and
Multi-Currency Issuing Bank    
 
               
 
  By:                          
 
                    Title:                          
 
               
 
               
 
  By:                          
 
                    Title:                                 COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND,” CANADIAN BRANCH, as
Canadian Administrative Agent and Canadian Issuing Bank    
 
               
 
  By:                          
 
                    Title:                          
 
               
 
               
 
  By:                          
 
                    Title:                          
 
                LENDERS:   See each Lender Addendum attached hereto    

Sixth Amendment to Credit Agreement
Signature Page 7

 



--------------------------------------------------------------------------------



 



LENDER ADDENDUM
          Reference is made to the Credit Agreement dated as of December 22,
2003 (as amended by that certain First Amendment to Credit Agreement and Consent
dated as of April 12, 2004, as further amended by that certain Second Amendment
to Credit Agreement dated as of August 17, 2004, as further amended by that
certain Third Amendment to Credit Agreement dated as of March 21, 2005 as
further amended by that certain Fourth Amendment to Credit Agreement and Consent
dated as of June 2, 2005, as further amended by that certain Fifth Amendment to
Credit Agreement dated as of March 22, 2006 and as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) among AGCO
Corporation, AGCO Canada Ltd., AGCO Limited, AGCO International Limited, AGCO
Holding B.V., AGCO Deutschland Holding Limited & Co. KG and Valtra Holding Oy
(collectively, the “Borrowers”), the lenders signatory thereto (together with
any other financial institution that subsequently becomes a Lender thereunder,
the “Lenders”), the Issuing Banks (as defined in the Credit Agreement),
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
Canadian Branch, as Canadian Administrative Agent, SunTrust Bank and Morgan
Stanley Senior Funding, Inc., as Co-Syndication Agents, CoBank, ACB and The Bank
of Tokyo-Mitsubishi, Ltd., NY Branch, as Co-Documentation Agents, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as the Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed to those terms in the Credit Agreement.
          Upon execution and delivery of this Lender Addendum by the undersigned
Lender, the undersigned Lender hereby consents to and agrees with all of the
terms and conditions contained in, and shall become a party to, the Sixth
Amendment to Credit Agreement and Consent dated as of October ___, 2006.
          THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page hereof by facsimile transmission or via
email transmission of an Adobe portable document file (also known as a “PDF
File”) shall be effective as delivery of a manually executed counterpart hereof.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to
be duly executed and delivered by their proper and duly authorized officers
effective as of the date set forth herein.

                      [NAME OF LENDER]    
 
               
 
  By:                               Name:                               Title:  
                       

Lender Addendum
Signature Page

 